                     Case 19-12122-KG            Doc 637       Filed 12/30/19       Page 1 of 5




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                                    )
    In re:                                                          )   Chapter 11
                                                                    )
    FOREVER 21, INC., et al.,1                                      )   Case No. 19-12122 (KG)
                                                                    )
                                        Debtors.                    )   (Jointly Administered)
                                                                    )
    Allied Development of Alabama, LLC,                             )   Adv. Proc. No. 19-50897 (KG)
                                                                    )
                                       Plaintiff,                   )
    v.                                                              )
                                                                    )
    Forever 21, Inc., et al.,                                       )
                                                                    )
                                       Defendants.                  )


            NOTICE OF AGENDA ON MATTERS SCHEDULED FOR HEARING ON
              JANUARY 3, 2020, AT 11:00 A.M. (PREVAILING EASTERN TIME)
            BEFORE THE HONORABLE KEVIN GROSS, AT THE UNITED STATES
          BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, 824 MARKET
         STREET, 6TH FLOOR, COURTROOM NO. 3, WILMINGTON, DELAWARE 198012


I.           CONTINUED MATTER

             1.      Stay Relief Motion. Karina Lopez’s Motion for Relief from the Automatic Stay
                     [Filed: 11/27/19] (Docket No. 506)

                     Response/Objection Deadline: January 20, 2020, at 4:00 p.m. (ET).

                     Responses/Objections Received: None.

                     Related Documents: None.

1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
             identification number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21
             International Holdings, Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings,
             LLC (4224); Forever 21 Retail, Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC
             (6928). The location of the Debtors’ service address is: 3880 N. Mission Road, Los Angeles, California
             90031.
2
             Any party who wishes to attend telephonically is required to make arrangements through CourtCall by
             telephone (888-882-6878) or by facsimile (310-743-1850).
            Case 19-12122-KG        Doc 637      Filed 12/30/19    Page 2 of 5



            Status: Pursuant to an agreement between the Debtors and counsel for the movant,
            the hearing on this matter has been continued to January 27, 2020, at
            10:00 a.m. (ET).

II.    RESOLVED MATTER

       2.   Connor Group Retention. Debtors’ Application for Entry of an Order
            (I) Authorizing the Employment and Retention of Connor Group Global Services,
            LLC as Accounting Services Provider to the Debtors and Debtors in Possession,
            Effective Nunc Pro Tunc to the Petition Date, (II) Approving the Terms of Connor
            Group Agreements, and (III) Granting Related Relief [Filed: 12/9/19]
            (Docket No. 543)

            Response/Objection Deadline: December 23, 2019, at 4:00 p.m. (ET).

            Responses/Objections Received: Informal comments received from the United
            States Trustee.

            Related Documents:

             i.    Certification of Counsel Regarding Debtors’ Application for Entry of an
                   Order (I) Authorizing the Employment and Retention of Connor Group
                   Global Services, LLC as Accounting Services Provider to the Debtors and
                   Debtors in Possession, Effective Nunc Pro Tunc to the Petition Date,
                   (II) Approving the Terms of Connor Group Agreements, and (III) Granting
                   Related Relief [Filed: 12/27/19] (Docket No. 633)

            ii.    [Signed] Order (I) Authorizing The Employment And Retention Of Connor
                   Group Global Services, LLC As Accounting Services Provider To The
                   Debtors And Debtors In Possession, Effective Nunc Pro Tunc To The
                   Petition Date, (II) Approving The Terms Of Connor Group Agreements, As
                   Modified By This Order, And (III) Granting Related Relief [Filed:
                   12/30/19] (Docket No. 635)

            Status: The order has been entered on this matter. No hearing is necessary.


III.   MATTER FILED UNDER CERTIFICATION

       3.   Vendor Cap Motion. Debtors’ Motion for Entry of an Order (I) Increasing the
            Critical and Foreign Vendor Caps, (II) Decreasing the 503(b)(9) Claimants Cap,
            and (III) Granting Related Relief [Filed: 12/13/19] (Docket No. 565)

            Response/Objection Deadline: December 27, 2019, at 4:00 p.m. (ET).

            Responses/Objections Received: None.



                                             2
            Case 19-12122-KG        Doc 637      Filed 12/30/19    Page 3 of 5




            Related Documents:

            i.     Certification of No Objection Regarding Debtors’ Motion for Entry of an
                   Order (I) Increasing the Critical and Foreign Vendor Caps, (II) Decreasing
                   the 503(b)(9) Claimants Cap, and (III) Granting Related Relief
                   [To Be Filed]

            Status: The Debtors intend to file a proposed form of order under certification of
            no objection. Accordingly, a hearing on this matter is only necessary to the extent
            the Court has questions or concerns.

III.   MATTERS GOING FORWARD

       4.   Deloitte Tax Retention.         Debtors’ Application for Entry of an Order
            (I) Authorizing the Employment and Retention of Deloitte Tax LLP as Tax Services
            Provider to the Debtors and Debtors in Possession, Effective Nunc Pro Tunc to the
            Petition Date, (II) Approving the Terms of the Deloitte Tax Agreements, and
            (III) Granting Related Relief [Filed: 11/8/19] (Docket No. 416)

            Response/Objection Deadline: December 12, 2019, at 4:00 p.m. (ET).

            Responses/Objections Received:       Informal comments from the United States
            Trustee.

            Related Documents: None at this time.

            Status: The parties continue discussions to try to resolve remaining open issues in
            advance of the hearing. The hearing on this matter is going forward.

       5.   DIP Amendment Motion. Debtors’ Motion for Entry of an Order (I) Authorizing
            the Debtors to Enter into the Amendments to the DIP Agreements and (II) Granting
            Related Relief [Filed: 12/16/19] (Docket No. 569)

            Response/Objection Deadline: December 30, 2019, at 4:00 p.m. (ET).

            Responses/Objections Received: Informal comments from the Creditors’
            Committee and the DIP Lenders.

            Related Documents:

            i.     Notice of Revised DIP Amendment [Filed: 12/20/19] (Docket No. 610)

            Status: The objection deadline has not yet passed. Accordingly, a hearing will need
            to be held to the extent there are objections that are filed that remain unresolved.




                                             3
           Case 19-12122-KG        Doc 637      Filed 12/30/19    Page 4 of 5



IV.   PRETRIAL CONFERENCE

      6.   Pretrial Conference re: Adv. Proc. Case No. 19-50897, Allied Development of
           Alabama, LLC vs. Forever 21, Inc., et al.

           Response/Objection Deadline: December 26, 2019.

           Responses/Objections Received:

             i.   Debtors’ Motion to Dismiss the Complaint [Filed: 12/26/19] (Adv. Docket
                  No. 4)

            ii.   Opening Brief of Defendants Forever 21, Inc., et al., in Support of Their
                  Motion to Dismiss the Complaint [Filed: 12/26/19] (Adv. Docket No. 5)

           iii.   Jatin Malhotra’s Joinder to the Debtors’ Motion to Dismiss the Complaint
                  [Filed: 12/26/19] (Adv. Docket No. 6)

           Related Documents:

             i.   Adversary Complaint for Damages, Declaratory Relief, and Related Relief
                  [Filed: 11/22/19] (Adv. Docket No. 1)

            ii.   Summons and Notice of Pretrial Conference [Filed: 11/26/19]
                  (Adv. Docket No. 3)

           Status: The pretrial conference on this matter is going forward.



                      [Remainder of page intentionally left blank]




                                            4
            Case 19-12122-KG    Doc 637      Filed 12/30/19   Page 5 of 5




Dated: December 30, 2019       /s/ Timothy P. Cairns
Wilmington, Delaware           Laura Davis Jones (DE Bar No. 2436)
                               James E. O’Neill (DE Bar No. 4042)
                               Timothy P. Cairns (DE Bar No. 4228)
                               PACHULSKI STANG ZIEHL & JONES LLP
                               919 North Market Street, 17th Floor
                               P.O. Box 8705
                               Wilmington, Delaware 19899-8705 (Courier 19801)
                               Telephone:     (302) 652-4100
                               Facsimile:     (302) 652-4400
                               Email:         ljones@pszjlaw.com
                                              joneill@pszjlaw.com
                                              tcairns@pszjlaw.com

                               -and-

                               Joshua A. Sussberg, P.C. (admitted pro hac vice)
                               Aparna Yenamandra (admitted pro hac vice)
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               601 Lexington Avenue
                               New York, New York 10022
                               Telephone:    (212) 446-4800
                               Facsimile:    (212) 446-4900

                               -and-

                               Anup Sathy, P.C. (admitted pro hac vice)
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               300 North LaSalle Street
                               Chicago, Illinois 60654
                               Telephone: (312) 862-2000
                               Facsimile:     (312) 862-2200

                               Co-Counsel for the Debtors and Debtors in Possession




                                         5
